DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 27-36, and 46-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2021.
Claims 37-45 are examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0070073 ("Ishizuka").
Regarding claim 37, Ishizuka discloses a positioning code element (Fig. 5A or 5B) for use with a detector device including pixels in a two-dimensional arrangement having a first row direction and a first column direction along which the pixels are aligned in rows and columns (paragraph [0115] states a two-dimensional light-receiving element array may be used), the positioning code element comprising: 
markings in an arrangement having a second row direction and a second column direction along which the markings are arranged (reflective squares are arranged in the X and Y direction, Fig. 5A), wherein 
the markings are absolute positioning code coding markings which are arranged in spaced rows, spaced columns, or both spaced rows and spaced columns (there are spacings between rows and columns, Fig. 5A), 
the spacings are marking-free (paragraph [0081] states the spacings are a non-reflective substrate), and 
the absolute positioning code is coded by shape parameters of the markings, by distances determined by the spacings, or by both the shape parameters of the markings and the distances determined by the spacings (paragraph [0119] states the marks can be different shapes and have different distances in the X and Y directions).
Regarding claim 40, Ishizuka discloses the positioning code element of claim 37, wherein the markings define a one-dimensional pulse position modulation code (single row in Fig. 5A), the shapes of the markings are identical (Fig. 5A, markings are all the same), and the absolute positioning code is coded by the distances determined by the spacings (Fig. 5A, the markings are arranged at regular intervals to show absolute codes).
Regarding claim 42, Ishizuka discloses the positioning code element of claim 37, wherein: 
the markings define a two-dimensional code and are positioned along two orthogonal X and Y dimensions of a code coordinate system (Fig. 5A shows the X and Y directions, and see paragraph [0082]), and each marking has an X extension, an X position, a Y extension, and a Y position (paragraph [0082] states each mark has a respective coordinate point (1:1), and given that the mark is square-shaped, it has X and Y extensions), 
the X extensions and the X positions of all markings in a column are equal (Fig. 5A, squares have the same X extension in a row), 
the Y extensions and the Y positions of all markings in a row are equal (Fig. 5A, squares have the same Y extension in a column), and 
the absolute positioning code is coded by the distances in the two orthogonal X and Y dimensions determined by the respective extensions of the markings and by the spacings between the markings (paragraph [0119] states the marks can also be rectangular shape and have a resolution in the X direction that is different from the resolution in the Y direction, hence the code would be coded by shape and distances in the two directions). 
Claims 37 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,604,345 ("Matsuura").
Regarding claim 37, Matsuura discloses a positioning code element (12, Fig. 7) for use with a detector device including pixels in a two-dimensional arrangement having a first row direction and a first column direction along which the pixels are aligned in rows and columns, the positioning code element comprising: 

the markings are absolute positioning code coding markings which are arranged in spaced rows, spaced columns, or both spaced rows and spaced columns (Fig. 7, the columns are spaced apart), 
the spacings are marking-free (the non-transmitting portions 17, Fig. 7, are the spacings and are not transmitting marks), and 
the absolute positioning code is coded by shape parameters of the markings, by distances determined by the spacings, or by both the shape parameters of the markings and the distances determined by the spacings (col. 6, lines 27-38).
Regarding claim 41, Matsuura discloses the positioning code element of claim 37, wherein the markings define a one-dimensional pulse width modulation code (Fig. 7), the markings include centers that are spaced at identical distances (constant pitch 20, Fig. 7), and the absolute positioning code is coded by the widths of the markings (Fig. 7, transmitting portions 16 have different widths).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-39 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of U.S. Patent Publication No. 4,789,250 (“Schluter”).
Regarding claim 38, Ishizuka discloses the positioning code element of claim 37, but does not disclose that the markings are further aligned along two orthogonal curves.
However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to realign the markings into two orthogonal curves, as disclosed by Schluter (Fig. 1) in order to better fit the markings on a disk of a rotary encoder as taught, known, and predictable.
Regarding claim 39, Ishizuka discloses the positioning code element of claim 38, but does not disclose that the two orthogonal curves are logarithmic spirals.
However, Schluter discloses that the two orthogonal curves are logarithmic spirals (Fig.1 and col. 2, lines28-33).  It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to realign the markings into logarithmic spirals as disclosed by Schluter in the device of Ishizuka in order to better fit the markings on a disk of a rotary encoder as taught, known, and predictable.
Claims 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of U.S. Patent Publication No. 2004/0012794 (“Nahum”).
Regarding claim 43, Ishizuka discloses the positioning code element of claim 37, wherein: 
the markings define a two-dimensional code (Fig. 5A), 
the marking have the same shape (Fig. 5A, markings are squared), 

the absolute positioning code is coded by an orientation of the markings (paragraph [0119] states the resolution will be different based on direction).
Ishizuka does not disclose that the crosswise size being larger than a row-parallel dimension and a column-parallel dimension of a pixel.
However, Nahum discloses that the crosswise size being larger than a row-parallel dimension and a column-parallel dimension of a pixel (paragraph [0071] states the size of the 2D scale pattern along a dimension is most usefully greater than the pixel pitch of the detector along that dimension).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have scale markings larger than the size of a pixel as disclosed by Nahum in the device of Ishizuka in order to achieve high resolution, as taught, known, and predictable.
Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Nahum further in view of U.S. Patent Publication No. 2008/0186491 (“Baxter”).
Regarding claim 44, Ishizuka in view of Nahum discloses the positioning code element of claim 43, but does not discloses that the markings have either a row-parallel orientation or a column-parallel orientation.
However, similar to using a polarizer disclosed by Baxter (Fig. 6), the markings be formed to have orthogonal directions to each other.  It would have been an obvious matter of 
Regarding claim 45, Ishizuka in view of Nahum discloses the positioning code element of claim 43, but does not disclose that the markings have any of two diagonal orientations.
However, similar to using a polarizer disclosed by Baxter (Fig. 12), the markings be formed to have any of two diagonal orientations to each other (104, 106, Fig. 12).  It would have been an obvious matter of design choice to have diagonal markings as doing so would increase the measurement accuracy of angular variations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MONICA T TABA/             Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/             Primary Examiner, Art Unit 2878